Citation Nr: 0820390	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  02-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, including as secondary to the service-connected 
right knee disorder.  

2.  Entitlement to service connection for bilateral ankle 
disorder, including as secondary to service-connected right 
knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
denied the benefits sought on appeal.  The veteran served in 
the Army National Guard of Kansas from March 1985 to August 
1987, and had active service from June 1986 to October 1986 
and from October 1987 to November 1987.  In September 2000, 
the Board denied the secondary service connection claims for 
bilateral ankle and left knee disorders finding that such 
claims were not well-grounded.  

In a June 2001 deferred rating decision and a June 2001 
letter, the RO advised the veteran that due to a change in 
the law (enactment of the Veterans Claims Assistance Act of 
2000 (VCAA)), the issues were going to be re-adjudicated on 
the merits (because those finally decided had been denied as 
not-well-grounded, a standard of review nullified by the 
VCAA).  See Historical and Statutory Notes following 38 
U.S.C.A. § 5107, Effective and Applicability Provisions, 2000 
Acts (b) (2002).

A September 2001 rating decision continued to deny the 
claims.  The case was again before the Board in March 2004 
and June 2006, when it was remanded for additional notice and 
development.


FINDINGS OF FACT

1.  Competent (medical) evidence establishes that the 
veteran's current left knee disorder was caused or aggravated 
by his service connected right knee. 

2.  Competent (medical) evidence establishes that the 
veteran's current bilateral ankle disorder was caused or 
aggravated by his service connected right knee.



CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder, including as 
secondary to service-connected right knee disorder is 
warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).

2.  Service connection for a bilateral ankle disorder, 
including as secondary to service-connected right knee 
disorder is warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law. Regulations implementing the VCAA have been 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  The Board 
finds that the requirements of the VCAA are essentially met, 
and that since the decision below represents a grant of the 
benefit sought, and does not prejudice the appellant, there 
is no need to belabor the impact of the VCAA on this claim.

II.  Factual Background, Criteria, & Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 U.S.C.A. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. 38 
C.F.R. § 3.310(a).  The Court has held that a claimant is 
also entitled to service connection on a secondary basis when 
it is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's service medical records (SMR's) were negative 
for any complaints of or treatment for any bilateral ankle or 
left knee problems or disorders.  September 1986 notations 
indicated that he complained of left foot pain after running, 
but only in the mid-ball over the metatarsal heads.  

1994 to 2004 VA outpatient treatment records included a 
February 1995 record that noted left knee instability.  April 
2002 x-ray reports noted a clinical history of left knee pain 
and pain in both ankles on weight bearing.  X-rays revealed 
no evidence of acute fracture or dislocation of either the 
bilateral ankles or the left knee.  On the left knee there 
appeared to be lateral meniscal thin calcifications.  An 
April 2002 record noted that the veteran wore a left knee 
brace.   An examination of the bilateral knees in April 2003 
revealed that there was medial and lateral ligament laxity.  
In June 2003, the veteran requested polar packs for his 
knees.  In September 2003, two new knee braces were ordered.  
In April 2004, he had complaints of hip, ankle, knee, and 
back pain.  

A May 1998 VA examination showed that the veteran's gait was 
normal and his feet showed no abnormal weight bearing.  
Examination showed pain, fatigue, and weakness of the left 
knee.   

A November 1998 statement from Dr. S. W., indicated the 
veteran reported pain and constant soreness in both ankles, 
as well as that his left knee gave out and sometimes locked.  
He further reported that when his knee locked, it would hurt 
for the remainder of the day and would swell slightly.  Upon 
examination, including x-ray examination of the left knee, 
bilateral ankles, low back and hips, no bony involvement of 
arthritis was found.  Dr. S. W. indicated that he believed 
that the veteran's symptomatology was a mild form of 
arthritis.  A November 1998 treatment record indicated that 
the veteran had left knee arthritis from limping on his right 
knee for so long.  He noted that the veteran indicated that 
his ankles hurt.  

On August 2001 VA examination, complaints of bilateral knee 
and ankle pain were noted.  The veteran reported that his 
left knee locked up on occasion.  He used a cane and a right 
knee brace.  On examination, his back, both knees, and both 
ankles were quite painful and he appeared to be in mild-to-
moderate distress.  Painful motion was noted on all range of 
motion exercises and his gait was somewhat staggered.  He 
ambulated somewhat slowly due to his back and knee pains.  X-
rays of both knees and both ankles came back normal.  He was 
diagnosed with episodes of ligamentous pain in both knees and 
ankles.  In a subsequent examination of the veteran's back, 
the examiner opined that it seemed more likely than not that 
the veteran's bilateral ankle pains, left knee pain, and 
lower back pain could be due to the problems affecting the 
right knee as he had to splint this and now other joints were 
being affected by the weakened right knee.  The examiner 
indicated that to state so, though with complete accuracy 
would not be possible, but it seemed more likely than not 
that the other joints were being forced to take up the brunt 
of the work to favor the right knee.  The veteran seemed to 
have a fair amount of bilateral knee, ankle, and back pain.  
The veteran indicated that the left knee, bilateral ankle, 
and back pains started after the initial injury to the right 
knee.  A September 2001 addendum indicated that the claims 
file was reviewed.   

An April 2007 VA examination noted that the claims file was 
reviewed.  Up to date x-rays included AP and lateral views of 
the left knee that showed some mild hypertrophy of the tibial 
tubercle but otherwise normal looking joint.  The right and 
left ankles with three views showed no abnormality with 
normal joint surfaces, joint spaces and mortise width.  There 
was no deformity and no arthritis.  The veteran indicated 
that he was not working at any job and stated that he was 
retired by VA because of posttraumatic stress disorder and 
degenerative arthritis.  He indicated that that his left knee 
felt unstable, and would occasionally swell.  His ankles also 
swelled occasionally.  He also complained of snapping and 
popping in the ankles.  Physical examination showed that the 
veteran walked with a limp on the right side.  He wore 
elastic ankle supports on both ankles and knee braces 
bilaterally.  Range of motion of the left knee was 0 to 120 
degrees.  Alignment was normal.  There was no deformity, 
swelling, increased heat, or crepitation with motion.  
McMurray's testing was negative.  He complained of mild 
soreness in multiple areas with palpation.  There was 
possibly a slight amount of laxity of the anterior cruciate 
ligament.  Examination of the right ankle showed that there 
was no deformity, swelling, crepitation, or joint 
instability.  Plantar flexion was to 30 degrees.  
Dorsiflexion was to 12 degrees.  Examination of the left 
ankle revealed that there was no deformity, swelling, 
crepitation, or instability.  Plantar flexion was to 
30 degrees and dorsiflexion was to 15 degrees.  He was not 
using a cane or any other walking aid.  Present x-rays of the 
left knee and ankles showed no presence of arthritis.  Other 
than mild irregularity and hypertrophy of the tibial 
tubercles, the x-rays were all within normal limits.  
Likewise, the examination of the left knee and both ankles 
did not lead to a specific diagnosis; therefore, he had pain 
complaints or arthralgia in the left knee and both ankles 
without specific cause of being evident.  The examiner opined 
that he did not believe that the left knee and the bilateral 
ankle complaints were related in any definite way to the 
right knee condition.   

The veteran has reported that he has had left knee and 
bilateral ankle symptoms since he injured his right knee in 
service.  Although there were no immediate residuals of the 
knee or ankle problems of record, the post-service medical 
evidence tends to support the veteran's claim that he has 
experienced symptoms manifested by pain, instability, 
fatigue, and weakness in the left knee, as well as pain in 
all ranges of motion in the bilateral ankles that have been 
manifested as a result of the his service-connected right 
knee disorder.  The veteran is qualified to provide such 
competent lay evidence to make this assertion.  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation); see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).  There can be no doubt that further 
medical inquiry could be undertaken with a view towards 
development of the claim.  However, under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The Board finds probative the August 2001 opinion of the VA 
examiner stated that it seemed more likely than not that the 
veteran's bilateral ankle pains, and left knee pain was due 
to his weakened right knee.  The examiner observed painful 
motion on all range of motion exercises and noted that the 
veteran's gait was somewhat staggered.   He also reasoned 
that the other joints were forced to take up the brunt of the 
work to favor the right knee.  This opinion is considered 
probative as it was definitive, based upon a complete review 
of the veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board has also considered the April 2007 VA examination 
report where the examiner opined that he did not believe that 
the left knee and right ankle complaints were related in any 
definite way to the right knee disorder.  While this examiner 
also had access to the veteran's entire claims file in 
reaching his conclusion, he supported his opinion with 
finding that the left knee and bilateral ankles did not lead 
to a specific diagnosis and there was no specific cause for 
arthralgia.  The Board notes that while a clear diagnosis for 
the veteran's left knee and bilateral ankles was not shown, 
the record included objective manifestations of left knee 
instability, laxity, pain on all ranges of motion, and 
fatigue.  His bilateral ankles were manifested by pain on all 
ranges of motion.  The record also showed that the veteran 
required the use of a left knee brace and bilateral elastic 
ankle supports.  The examiner in August 2001 had also 
indicated that he could not state with complete accuracy that 
there was a relationship between the left knee or bilateral 
ankle disorders and the service-connected right knee, but 
still concluded that the veteran had episodes of ligamentous 
pain in both his knees and ankles that were more likely than 
not related to the right knee disorder.  

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." " Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  For these reasons, the Board concludes that the 
evidence is in approximate balance, as to whether the 
veteran's left knee and bilateral ankle disorder has been 
caused or aggravated by the service connected right knee 
disorder, and entitlement to service connection for a left 
knee disorder and bilateral ankle disorder is granted.


ORDER

Service connection for a left knee disorder as secondary to 
service-connected right knee is granted. 

Service connection for a bilateral ankle disorder as 
secondary to service-connected right knee is granted.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


